DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “(c) focus the back reflected radiation to provide focused back reflected radiation, and (d) direct the focused back reflected radiation towards the blocking element\” including the remaining limitations.
	Regarding Claim 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 9, and specifically comprising the limitation of “focusing, by the optical unit, the back reflected radiation to provide focused back reflected radiation; and directing, by the optical unit, the focused back reflected radiation towards a blocking element of the spatial filter” including the remaining limitations..
	Claims 2-8 and 10-16 are allowable, at least, because of their dependencies on claims 1 and 9, respectively.
	
Examiner Note: Kurosawa et al (US PG Pub. No. 2006/00077436) discloses a typical wafer inspection apparatus of the Prior Art (in figure 1 and paragraph [0005]), wherein a light source (71) illuminates a beam splitter (15) at an oblique angle. The light is reflected toward the wafer target (2) on the stage (1) and then is reflected back through the beam splitter (15) and an objective (21) to a sensing device (4). Some references also have an aperture in the path to eliminate off axis or non-focused light but some of the back reflected light from the objective (which has no wafer information) will still reach the sensor through the aperture. The instant invention focuses the back reflected light towards a blocking element to ensure that it doesn’t strike the sensor.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
---------------------------------------------------------------------------------------------------
CONTACT INFORMATION 
 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879